Citation Nr: 0205164	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for revocation of previously-declared forfeiture of 
Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from September 1941 to December 
1941.  He died in line of duty in December 1941.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board originally issued a decision on this matter, 
denying the appellant's appeal in June 2000.  The appellant 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2001 Order, the Court 
vacated the Board decision and remanded the matter to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  By letter dated in March 2002, the Board 
advised the appellant and her representative that there was 
additional time in which to supplement the record before the 
Board.  The appellant's April 2002 response indicated that 
she had no additional evidence to submit.  The May 2002 
Written Brief Presentation provided by the veteran's 
representative is associated with the claims folder.  The 
case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  In a February 1977 decision confirming underlying 
decisions, the Board denied entitlement to revocation of 
forfeiture of VA benefits due to fraud.   
3.  Evidence received since the February 1977 Board decision 
does not bear directly and substantially on the specific 
matter under consideration.  


CONCLUSIONS OF LAW

1.  The February 1977 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2001).

2.  No new and material evidence has been received since the 
February 1977 Board decision to reopen the claim for 
revocation of previously-declared forfeiture of VA benefits.  
38 U.S.C.A. §§ 5108, 6103(a) (West 1991); 38 C.F.R. §§ 3.159, 
3.901 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, supra.  In 
addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
letters dated in April 1997 and February 1998, as well as the 
December 1998 statement of the case, the RO explained the 
basis of the prior forfeiture decision and the need for new 
and material evidence to reopen the claim, and explained why 
evidence submitted since the prior determination was not new 
and material.  With respect to the duty to assist, the Board 
emphasizes that this claim is legal in nature.  Therefore, 
there is no reasonable basis to assist the appellant with 
obtaining VA or private medical records or other types of 
government records.  The appellant has submitted affidavits 
in support of her claim, which have been associated with the 
record.  Finally, the appellant has had the opportunity to 
present evidence and argument in support of her appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim was received in 1996, the amended 
regulations are not for application.  

Analysis

Review of the claims folder reveals that the appellant 
previously submitted a claim for benefits based on the in-
service death of the veteran.  Evidence secured during the 
adjudication of the claim showed that the appellant was 
living in a man-and-wife relationship with another man and 
could no longer be considered unremarried for purposes of 
collecting VA widow's benefits, although VA dependency 
benefits were awarded for the support of the veteran's son.  
In a May 1953 decision, the Board confirmed that the 
appellant was not entitled to death compensation as the 
unremarried widow of the veteran from May 1947.  

In 1975, the appellant submitted another application for VA 
benefits.  The RO issued an administrative decision in May 
1975 finding that she attempted to secure VA benefits through 
fraudulent means.  In an October 1975 decision, the Director 
of VA's Compensation and Pension Service issued a decision in 
which it determined that the appellant's fraudulent attempts 
to obtain VA benefits resulted in forfeiture of benefits.  
The appellant duly appealed that determination, which the 
Board confirmed in its February 1977 decision.  Therefore, 
the Board's February 1977 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2001).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).  A VA 
benefits claimant who has been the subject of a final 
decision declaring forfeiture of eligibility for VA benefits 
may have that final decision reopened upon the presentment of 
new and material evidence.  Trilles v. West, 13 Vet. App. 
314, 325 (2000).  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

In this case, the appellant's forfeiture of VA benefits is 
premised on fraud.  VA law and regulation provides as 
follows: whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for VA 
benefits (except laws pertaining to insurance benefits) shall 
forfeit all rights, claims, and benefits under all VA laws 
(except laws pertaining to insurance benefits).  38 U.S.C.A. 
§ 6103(a); 38 C.F.R. § 3.901(a).  In the February 1977 
decision, the Board upheld forfeiture of benefits, finding 
that the appellant had knowingly submitted false evidence in 
her claim for restoration of death benefits.  In that 
decision, the Board considered the appellant's claim form and 
other affidavits and written statements, a completed 
Declaration of Marital Status, and the report of a VA field 
investigation with associated statements and depositions.   

Evidence received since the February 1977 Board decision 
consists of the documents showing the marriage of the 
appellant and C.S.; the death certificate of C.S.; affidavits 
executed by L.D.R. and A.D.Y. and by C.M.E. and R.S.O.; and 
multiple written statements from the appellant.   

Upon review of this evidence, the Board finds that it is not 
new and material within the meaning of 38 C.F.R. § 3.156(a).  
Specifically, although the evidence is new in that it was not 
previously of record, none of the evidence bears directly and 
substantially on the specific matter for consideration, i.e., 
whether the appellant knowingly made or conspired to make 
false or fraudulent statements in attempting to secure VA 
benefits such that forfeiture was proper.    

The appellant's statements primarily allege entitlement to VA 
dependency and indemnity compensation, asserting that her 
remarriage after the veteran's death was terminated by the 
death of C.S.  The marriage information and death information 
concerning C.S. shows that she was in fact married to another 
individual after the veteran's death.  The affidavits by 
L.D.R. and A.D.Y. and by C.M.E. and R.S.O. attest to her 
second husband's death, including statements that the 
affiants viewed his cadaver, as well as the appellant's 
refraining from further remarriage or other relationships 
with any man since C.S.'s death in 1987.  None of this 
evidence is relevant to the appellant's previous actions that 
resulted in forfeiture, which is the crux of the issue on 
appeal.  

In a May 1987 letter, the appellant expressed "regrets 
relative to my former acts causing invocation against me, 
during the [course] of my claim in 1975, 1976, and 1977."  
This statement essentially acknowledges the prior false 
statements, rather than providing a new basis for determining 
that forfeiture for fraud was improper.  

In her November 1998 statement, the appellant claims that she 
cannot read or write or speak and understand English and was 
therefore ignorant of VA law and regulations and that during 
the 1975 field investigation she was unable to express 
herself correctly due to misunderstandings and 
misinterpretaions unknown at the time.  She apologized for 
the "honest mistakable error" and noted that she was sickly 
and indigent.  Again, these statements and arguments are not 
relevant to the current inquiry.  Her current state of mind 
and financial position do not bear directly and substantially 
on the issue of whether she intentionally attempted to 
defraud the VA in 1975.  Moreover, the suggestion that she 
did not understand English documents cannot serve as an 
excuse for fraudulent intentions and conduct or as material 
evidence to revoke the forfeiture decision.  Failure to read 
and understand English does not account for the oral 
statements she made in her own language during the 1975 
deposition.  This assertion is thus inherently incredible and 
need not be accepted as true.  See Duran, supra.  
Furthermore, by her signature on English documents in 1975, 
she was legally indicating that she not only understood, but 
affirmed the contents of the written statements which she 
signed at the time.  Accordingly, the appellant's statements 
fail to establish a current basis for reopening her claim.  

In conclusion, because the Board finds no new and material 
evidence within the meaning of VA regulation, the claim is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
appeal is denied.  


ORDER

As there is no new and material evidence, the claim for 
revocation of previously-declared forfeiture of VA benefits 
is not reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

